Name: Commission Regulation (EEC) No 2300/90 of 26 July 1990 on the application of Decision No 4/90 of the EEC-Norway Joint Committee supplementing and amending Annex III to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation - Decision No 4/90 of the EEC-Norway Joint Committee of 19 June 1990 supplementing and amending, in the framework of the Joint Declaration concerning the review of the changes to the origin rules as a result of the introduction of the harmonized system, Annex III to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: international affairs;  executive power and public service;  beverages and sugar;  Europe;  international trade;  leather and textile industries
 Date Published: nan

 8 . 8 . 90 Official Journal of the European Communities No L 210 / 31 COMMISSION REGULATION (EEC) No 2300/90 of 26 July 1990 on the application of Decision No 4/90 of the EEC-Norway Joint Committee supplementing and amending Annex III to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas , by virtue of Article 28 of Protocol No 3 , the Joint Committee has adopted Decision No 4 / 90 supplementing and amending Protocol No 3 ; Whereas it is necessary to apply this Decision in the Community; Whereas the provisions of this Regulation are in accordance with the opinion of the Committee on Origin , HAS ADOPTED THIS REGULATION: THE COMMISSION OFTHE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the Council Regulation (EEC) No 2841 / 89 of 18 September 1989 on the implementation of Decision No 1 / 89 of the EEC-Norway Joint Committee amending Protocol No 3 concerning the definition of the concept of originating products and methods of administrative cooperation and establishing provisions for the implementation of the Joint Declaration annexed to Decision No 1 / 88 of the EEC-Norway Joint Committee (*), and in particular Article 2 thereof, Whereas the Agreement between the European Economic Community and the Kingdom of Norway was signed on 14 May 1973 and entered into force on 1 July 1973 (2 ); Whereas Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation ( 3 ) (hereafter referred to as Protocol No 3 ) forms an integral part of the said Agreement; Article 1 Decision No 4 /90 of the EEC-Norway Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, It shall apply with effect from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all member States . Done at Brussels , 26 July 1990. * For the Commission Christiane SCRIVENER Member of the Commission ( ») OJ No L 278 , 27 . 9 . 1989 , p . 13 . ( 2 ) OJ No L 171 , 27 . 6 . 1973 , p . 2 . H OJ No L 180 , 9 . 7 . 1988 , p . 75 .